Cite as: 594 U. S. ____ (2021)                     1

                                Per Curiam

SUPREME COURT OF THE UNITED STATES
    JODY LOMBARDO, ET AL. v. CITY OF ST. LOUIS,
               MISSOURI, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
                  No. 20–391.    Decided June 28, 2021

   PER CURIAM.
   On the afternoon of December 8, 2015, St. Louis police
officers arrested Nicholas Gilbert for trespassing in a con-
demned building and failing to appear in court for a traffic
ticket.1 Officers brought him to the St. Louis Metropolitan
Police Department’s central station and placed him in a
holding cell. At some point, an officer saw Gilbert tie a piece
of clothing around the bars of his cell and put it around his
neck, in an apparent attempt to hang himself. Three offic-
ers responded and entered Gilbert’s cell. One grabbed Gil-
bert’s wrist to handcuff him, but Gilbert evaded the officer
and began to struggle. The three officers brought Gilbert,
who was 5’3” and 160 pounds, down to a kneeling position
over a concrete bench in the cell and handcuffed his arms
behind his back. Gilbert reared back, kicking the officers
and hitting his head on the bench. After Gilbert kicked one
of the officers in the groin, they called for more help and leg
shackles. While Gilbert continued to struggle, two officers
shackled his legs together. Emergency medical services
personnel were phoned for assistance.
   Several more officers responded. They relieved two of the
original three officers, leaving six officers in the cell with


——————
  1 Because this case was decided by summary judgment, the evidence

here recounted is viewed “ ‘in the light most favorable’ ” to the nonmoving
party (here, Gilbert’s parents, the petitioners). Tolan v. Cotton, 572
U. S. 650, 655–656 (2014) (per curiam).
2                     LOMBARDO v. ST. LOUIS

                              Per Curiam

Gilbert, who was now handcuffed and in leg irons. The of-
ficers moved Gilbert to a prone position, face down on the
floor. Three officers held Gilbert’s limbs down at the shoul-
ders, biceps, and legs. At least one other placed pressure
on Gilbert’s back and torso. Gilbert tried to raise his chest,
saying, “ ‘It hurts. Stop.’ ” Lombardo v. Saint Louis City,
361 F. Supp. 3d 882, 898 (ED Mo. 2019).
   After 15 minutes of struggling in this position, Gilbert’s
breathing became abnormal and he stopped moving. The
officers rolled Gilbert onto his side and then his back to
check for a pulse. Finding none, they performed chest com-
pressions and rescue breathing. An ambulance eventually
transported Gilbert to the hospital, where he was pro-
nounced dead.
   Gilbert’s parents sued, alleging that the officers had used
excessive force against him. The District Court granted
summary judgment in favor of the officers, concluding that
they were entitled to qualified immunity because they did
not violate a constitutional right that was clearly estab-
lished at the time of the incident. Id., at 895. The U. S.
Court of Appeals for the Eighth Circuit affirmed on differ-
ent grounds, holding that the officers did not apply uncon-
stitutionally excessive force against Gilbert. 956 F. 3d
1009, 1014 (2020).
   In assessing a claim of excessive force, courts ask
“whether the officers’ actions are ‘objectively reasonable’ in
light of the facts and circumstances confronting them.”
Graham v. Connor, 490 U. S. 386, 397 (1989).2 “A court

——————
  2 Petitioners brought their excessive force claims under both the

Fourth and Fourteenth Amendments. See, e.g., First Amended Com-
plaint in No. 4:16–cv–01637, ECF Doc. 28 (ED Mo.), p. 46. We need not
address whether the Fourth or Fourteenth Amendment provides the
proper basis for a claim of excessive force against a pretrial detainee in
Gilbert’s position. Whatever the source of law, in analyzing an excessive
force claim, a court must determine whether the force was objectively
unreasonable in light of the “ ‘facts and circumstances of each particular
                     Cite as: 594 U. S. ____ (2021)                    3

                              Per Curiam

(judge or jury) cannot apply this standard mechanically.”
Kingsley v. Hendrickson, 576 U. S. 389, 397 (2015). Rather,
the inquiry “requires careful attention to the facts and cir-
cumstances of each particular case.” Graham, 490 U. S., at
396. Those circumstances include “the relationship be-
tween the need for the use of force and the amount of force
used; the extent of the plaintiff ’s injury; any effort made by
the officer to temper or to limit the amount of force; the se-
verity of the security problem at issue; the threat reasona-
bly perceived by the officer; and whether the plaintiff was
actively resisting.” Kingsley, 576 U. S., at 397.
   Although the Eighth Circuit cited the Kingsley factors, it
is unclear whether the court thought the use of a prone re-
straint—no matter the kind, intensity, duration, or sur-
rounding circumstances—is per se constitutional so long as
an individual appears to resist officers’ efforts to subdue
him. The court cited Circuit precedent for the proposition
that “the use of prone restraint is not objectively unreason-
able when a detainee actively resists officer directives and
efforts to subdue the detainee.” 956 F. 3d, at 1013. The
court went on to describe as “insignificant” facts that may
distinguish that precedent and appear potentially im-
portant under Kingsley, including that Gilbert was already
handcuffed and leg shackled when officers moved him to the
prone position and that officers kept him in that position for
15 minutes. See 956 F. 3d, at 1013–1015.
   Such details could matter when deciding whether to
grant summary judgment on an excessive force claim.
Here, for example, record evidence (viewed in the light most
favorable to Gilbert’s parents) shows that officers placed
pressure on Gilbert’s back even though St. Louis instructs
its officers that pressing down on the back of a prone subject
can cause suffocation. The evidentiary record also includes
——————
case.’ ” Kingsley v. Hendrickson, 576 U. S. 389, 397 (2015) (quoting Gra-
ham, 490 U. S., at 396).
4                      LOMBARDO v. ST. LOUIS

                               Per Curiam

well-known police guidance recommending that officers get
a subject off his stomach as soon as he is handcuffed be-
cause of that risk. The guidance further indicates that the
struggles of a prone suspect may be due to oxygen defi-
ciency, rather than a desire to disobey officers’ commands.
Such evidence, when considered alongside the duration of
the restraint and the fact that Gilbert was handcuffed and
leg shackled at the time, may be pertinent to the relation-
ship between the need for the use of force and the amount
of force used, the security problem at issue, and the
threat—to both Gilbert and others—reasonably perceived
by the officers. Having either failed to analyze such evi-
dence or characterized it as insignificant, the court’s opin-
ion could be read to treat Gilbert’s “ongoing resistance” as
controlling as a matter of law.3 Id., at 1014. Such a per se
rule would contravene the careful, context-specific analysis
required by this Court’s excessive force precedent.
   We express no view as to whether the officers used un-
constitutionally excessive force or, if they did, whether Gil-
bert’s right to be free of such force in these circumstances
was clearly established at the time of his death. We instead
grant the petition for certiorari, vacate the judgment of the
Eighth Circuit, and remand the case to give the court the
opportunity to employ an inquiry that clearly attends to the
facts and circumstances in answering those questions in the
first instance.
                                               It is so ordered.




——————
   3 While the dissent suggests we should give the Eighth Circuit the ben-

efit of the doubt, in assessing the appropriateness of review in this fact-
bound context, it is more prudent to afford the Eighth Circuit an oppor-
tunity to clarify its opinion rather than to speculate as to its basis.
                  Cite as: 594 U. S. ____ (2021)            1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
   JODY LOMBARDO, ET AL. v. CITY OF ST. LOUIS,
              MISSOURI, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
               No. 20–391.   Decided June 28, 2021

   JUSTICE ALITO, with whom JUSTICE THOMAS and
JUSTICE GORSUCH join, dissenting.
   I cannot approve the Court’s summary disposition be-
cause it unfairly interprets the Court of Appeals’ decision
and evades the real issue that this case presents: whether
the record supports summary judgment in favor of the de-
fendant police officers and the city of St. Louis. The Court
of Appeals held that the defendants were entitled to sum-
mary judgment because a reasonable jury would neces-
sarily find that the police officers used reasonable force in
attempting to subdue petitioner Lombardo’s son, Nicholas
Gilbert, when he was attempting to hang himself in his cell.
In reaching this conclusion, the Court of Appeals applied
the correct legal standard and made a judgment call on a
sensitive question. This case, therefore, involves the appli-
cation of “a properly stated rule of law” to a particular fac-
tual record, and our rules say that we “rarely” review such
questions. See this Court’s Rule 10. But “rarely” does not
mean “never,” and if this Court is unwilling to allow the de-
cision below to stand, the proper course is to grant the peti-
tion, receive briefing and argument, and decide the real
question that this case presents.
   That is the course I would take. I do not think that this
Court is above occasionally digging into the type of fact-
bound questions that make up much of the work of the
lower courts, and a decision by this Court on the question
presented here could be instructive.
   The Court, unfortunately, is unwilling to face up to the
2                  LOMBARDO v. ST. LOUIS

                      ALITO, J., dissenting

choice between denying the petition (and bearing the criti-
cism that would inevitably elicit) and granting plenary re-
view (and doing the work that would entail). Instead, it
claims to be uncertain whether the Court of Appeals actu-
ally applied the correct legal standard, and for that reason
it vacates the judgment below and remands the case.
   This course of action may be convenient for this Court,
but it is unfair to the Court of Appeals. If we expect the
lower courts to respect our decisions, we should not twist
their opinions to make our job easier.
   When the Court of Appeals’ opinion is read in the way we
hope our opinions will be interpreted, it is clear that the
Court of Appeals understood and applied the correct stand-
ard for excessive-force claims. The per curiam acknowl-
edges that the Court of Appeals correctly cited the factors
that must be taken into account in determining whether the
officers’ actions were objectively reasonable. Ante, at 3; see
956 F. 3d 1009, 1013 (CA8 2020). But the per curiam finds
it “unclear whether the [Court of Appeals] thought the use
of a prone restraint—no matter the kind, intensity, dura-
tion, or surrounding circumstances—is per se constitutional
so long as an individual appears to resist officers’ efforts to
subdue him.” Ante, at 3.
   Can the Court seriously think that the Eighth Circuit
adopted such a strange and extreme position—that the use
of prone restraint on a resisting detainee is always reason-
able no matter how much force is used, no matter how long
that force is employed, no matter the physical condition of
the detainee, and no matter whether the detainee is obvi-
ously suffering serious or even life-threatening harm? Sup-
pose officers with a combined weight of 1,000 pounds knelt
on the back of a frail and infirm detainee, used all their
might to press his chest and face into a concrete floor for
over an hour, did not desist when the detainee cried, “You’re
killing me,” and ended up inflicting fatal injuries. Does the
Court really believe that the Court of Appeals might have
                 Cite as: 594 U. S. ____ (2021)            3

                     ALITO, J., dissenting

thought that this extreme use of force would be reasonable?
Is there any support for that interpretation in the Court of
Appeals’ opinion?
  The per curiam latches onto this sentence in the opinion
below: “This Court has previously held that the use of prone
restraint is not objectively unreasonable when a detainee
actively resists officer directives and efforts to subdue the
detainee.” 956 F. 3d, at 1013; see ante, at 3. Read in con-
text, its meaning is apparent.
  The sentence recounts and cites to what the Eighth Cir-
cuit had held in an earlier case, Ryan v. Armstrong, 850
F. 3d 419 (2017), in which a resisting detainee had been
held in a prone position for a period of time. In order to
understand the sentence in the opinion below, it is neces-
sary to look at that prior decision. And when the language
in the decision below is read in that way, what it obviously
means is that the use of prone restraint is not objectively
unreasonable per se when a detainee is actively resisting.
That is exactly what the appellees, citing Ryan, had argued:
“No court has held that placing a resisting prisoner in a
prone position while restrained is per se unreasonable.”
Brief for Appellees in No. 19–1469 (CA8), p. 24. That is a
correct reading of Ryan, and that is how the opinion below
interpreted it.
  Ryan held only that the use of force in that case was rea-
sonable based on “the totality of th[e] circumstances,” in-
cluding the detainee’s resistance. 850 F. 3d, at 428. The
Ryan court explained:
    “Several factors support the foregoing conclusion.
    Among the most important is the observation that [the
    detainee] was actively resisting the extraction proce-
    dure by ignoring directives to lie down on his bunk and
    resisting the defendants’ efforts to subdue him once
    they entered his cell.” Ibid. (emphasis added).
  Thus, Ryan clearly did not adopt any sort of blanket rule,
4                      LOMBARDO v. ST. LOUIS

                          ALITO, J., dissenting

and the sentence in this case that the per curiam seizes
upon did not purport to go beyond Ryan.
  This Court’s per curiam refers to one other statement in
the opinion below. The per curiam states:
     “The [Eighth Circuit] went on to describe as ‘insignifi-
     cant’ facts that may distinguish [Ryan] and appear po-
     tentially important under Kingsley, including that Gil-
     bert was already handcuffed and leg shackled when
     officers moved him to the prone position and that offic-
     ers kept him in that position for 15 minutes.” Ante, at
     3 (quoting 956 F. 3d, at 1014).
  Here, again, the per curiam strains to give the Eighth
Circuit’s opinion a possible interpretation that can justify a
remand. But when this sentence is read in context, what it
plainly means is not that the duration of the officers’ use of
force or the fact that Gilbert had been handcuffed and
shackled were irrelevant but that certain factual differ-
ences between this case and Ryan were not significant in
the sense that they did not call for a different result.
  The court used the term “insignificant” in responding to
Lombardo’s efforts to distinguish Ryan. Lombardo argued
that this case is different because Gilbert was restrained for
a longer period and, unlike the detainee in Ryan, had al-
ready been handcuffed and shackled. See 956 F. 3d, at
1014; Brief for Plaintiffs-Appellants in No. 19–1469 (CA8),
pp. 14–15. What the Eighth Circuit characterized as “in-
significant” were these factual differences between the two
cases.*

——————
  *The Eighth Circuit wrote:
  “Lombardo argues that Ryan is not on point. Specifically, Lombardo
argues that, unlike Ryan, in which the detainee was held in prone re-
straint for approximately three minutes until he was handcuffed, . . . Gil-
bert was held in prone restraint for fifteen minutes and was placed in
this position only after he had been handcuffed and leg-shackled. Lom-
bardo also argues that she presented expert testimony that Gilbert’s
                      Cite as: 594 U. S. ____ (2021)                      5

                           ALITO, J., dissenting

  Without carefully studying the record, I cannot be certain
whether I would have agreed with the Eighth Circuit panel
that summary judgment for the defendants was correct.
The officers plainly had a reasonable basis for using some
degree of force to restrain Gilbert so that he would not harm
himself, and it appears that Gilbert, despite his slight stat-
ure, put up a fierce and prolonged resistance. See 956 F. 3d,
at 1011–1014. On the other hand, the officers’ use of force
inflicted serious injuries, and the medical evidence on the
cause of death was conflicting. See id., at 1012.
  We have two respectable options: deny review of the fact-
bound question that the case presents or grant the petition,
have the case briefed and argued, roll up our sleeves, and
decide the real issue. I favor the latter course, but what we
should not do is take the easy out that the Court has chosen.




——————
cause of death was forcible restraint inducing asphyxia whereas the un-
disputed cause of death in Ryan was sudden unexpected death during
restraint. . . . We find these differences to be insignificant. This Court
has previously noted that ‘[h]andcuffs limit but do not eliminate a per-
son’s ability to perform harmful acts.’ United States v. Pope, 910 F. 3d
413, 417 (8th Cir. 2018), cert. denied, [589 U. S. ___ (2019)]. As discussed
above, the undisputed facts show that Gilbert continued to violently
struggle even after being handcuffed and leg-shackled. Specifically, after
being handcuffed, he thrashed his head on the concrete bench, causing
him to suffer a gash on his forehead, and he continued to violently thrash
and kick after being leg-shackled. Because of this ongoing resistance,
the Officers moved Gilbert to the prone position so as to minimize the
harm he could inflict on himself and others.” 956 F. 3d, at 1014.